PER CURIAM.
Action for malicious prosecution, resulting in a verdict in favor of the plaintiff for $250. From an order of the district court granting defendant a new trial, plaintiff appeals.
• Defendant signed and verified a complaint before a justice of the-peace charging plaintiff with a violation of an ordinance of the village-of Goodhue. It' is conceded that such ordinance was void, for reasons. *259which are not material. Plaintiff was arrested under a warrant duly-issued, and the action so instituted by défendant was subsequently dismissed. On the trial defendant offered evidence tending to show that prior to the swearing out of said warrant he consulted the county attorney of Goodhue county, and stated all the facts in relation to such controversy, and was advis.ed that such prosecution could be justly maintained against plaintiff. Evidence was also offered tending to show an absence of malice on his part.
A new trial was granted upon the ground that the verdict was not justified by the evidence, and we are of the opinion, upon examination of the record, that the evidence is not so manifestly and palpably in favor of the verdict as to warrant us in reversing the order of the trial court. Hicks v. Stone, 13 Minn. 398 (434); Farmers & Merchants. State Bank v. Haug, 49 Minn. 555, 52 N. W. 214.
Order affirmed.